Mr. Chief Justice Clarity delivered the opinion of the .court: This is a claim brought to recover for injury sustained by claimant while a student regularly enrolled and paying tuition in the Northern Illinois State Teachers’ College in the City of DeKalb, and State of Illinois. It appears while the claimant was working in the manual art department of said college, operating a saw which was part of the equipment of said arts department, his left hand was thrown in contact "with the saw, by reason of which he suffered the amputation of the thumb, the index, finger and the middle finger 'of his left hand and other lacerations and injuries to said hand. It appears to the court that this is a case that appeals more strongly than the principle -of equity and social justice. The claimant appeared in person in court, a clean cut, intelligent young man, and offered for consideration of the court his maimed hand, which will not alone retard his possible success in life, but will also disfigure him. He suffered a great deal of páin and other physical inconvenience, and it appears to the court that allowance should be made. It is therefore considered by the court that the claimant was injured while giving due care for his own safety, was under the direction of the college authorities, was paying for his education, in fact the State was engaged in business and received the money of the claimant for the training he sought. As it is often held by this court, there is no legal liability, however in accordance with the rule of equity and social justice, it is recommended by this court that claimant be allowed $3,000.00.